UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7849



JAMES A. JOHNSON,

                                             Petitioner - Appellant,

          versus


CHARLES CONDON, Attorney General of the State
of South Carolina; WILLIE WELDON, Warden of
Lieber Correctional Institution,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Charles E. Simons, Jr., Senior
District Judge. (CA-98-3104-6-6AK)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James A. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See Johnson v. Condon, No. CA-98-3104-6-6AK (D.S.C.

Nov. 27, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2